NUMBER 13-14-00483-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
____________________________________________________________

RANDALL LEE BENNETT,                                                           Appellant,

                                           v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 319th District Court
                   of Nueces County, Texas.
____________________________________________________________

                          MEMORANDUM OPINION

            Before Justices Rodriguez, Benavides, and Perkes
                    Memorandum Opinion Per Curiam

      Appellant, Randall Lee Bennett, attempted to perfect an appeal from a conviction

for sexual abuse of a child. We dismiss the appeal for want of jurisdiction.

      The trial court imposed sentence in this matter on May 12, 2014. Appellant filed

a notice of appeal on August 21, 2014. On August 21, 2014, the Clerk of this Court

notified appellant that it appeared that the appeal was not timely perfected and that the

appeal would be dismissed if the defect was not corrected within ten days from the date
of receipt of the Court’s directive.1 Appellant has not filed a response to the Court’s

notice.

          Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when

notice of appeal is filed within thirty days after the day sentence is imposed or suspended

in open court unless a motion for new trial is timely filed. TEX. R. APP. P. 26.2(a)(1).

Where a timely motion for new trial has been filed, notice of appeal shall be filed within

ninety days after the sentence is imposed or suspended in open court. TEX. R. APP. P.

26.2(a)(2). The time within which to file the notice may be enlarged if, within fifteen days

after the deadline for filing the notice, the party files the notice of appeal and a motion

complying with Rule 10.5(b) of the Texas Rules of Appellate Procedure. See TEX. R.

APP. P. 26.3.

          Appellant’s notice of appeal was due to have been filed on or before June 11,

2014. See TEX. R. APP. P. 26.2(a)(2). Appellant did not file a motion for extension of

time to file his notice of appeal as permitted by Texas Rule of Appellate Procedure 26.3

and did not file his notice of appeal until August 21, 2014.

          This Court's appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent

a timely filed notice of appeal, a court of appeals does not obtain jurisdiction to address



        1 The trial court’s certification of the defendant’s right to appeal shows that the defendant has
waived his right to appeal. See TEX. R. APP. P. 25.2(a)(2). On August 22, 2014, this Court notified
appellant’s counsel of the trial court’s certification and ordered counsel to: (1) review the record; (2)
determine whether appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings
as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the existence of any
amended certification.



                                                      2
the merits of the appeal in a criminal case and can take no action other than to dismiss

the appeal for want of jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.

1998). Appellant may be entitled to an out-of-time appeal by filing a post-conviction writ

of habeas corpus returnable to the Texas Court of Criminal Appeals; however, the

availability of that remedy is beyond the jurisdiction of this Court. See TEX. CODE CRIM.

PROC. ANN. art. 11.07, § 3(a) (Vernon 2005); see also Ex parte Garcia, 988 S.W.2d 240

(Tex. Crim. App. 1999).

              The appeal is DISMISSED FOR WANT OF JURISDICTION.

                                                       PER CURIAM



Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
9th day of October, 2014.




                                            3